

116 HR 2255 IH: To direct the Secretaries of the military departments to submit certification and a report each year to the Secretaries of Defense and Housing and Urban Development regarding whether housing under the jurisdiction of the Secretaries of the military departments is in compliance with requirements relating to lead-based paint.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2255IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Kildee (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretaries of the military departments to submit certification and a report each
			 year to the Secretaries of Defense and Housing and Urban Development
			 regarding whether housing under the jurisdiction of the Secretaries of the
			 military departments is in compliance with requirements relating to
			 lead-based paint.
	
		1.Annual certification and reporting regarding lead-based paint in military housing
			(a)Annual certification and reporting
 (1)In generalEach Secretary concerned shall submit certification in writing to the Secretaries of Defense and Housing and Urban Development indicating whether housing under the jurisdiction of the Secretary concerned is in compliance with the requirements respecting lead-based paint, lead-based paint activities, and lead-based paint hazards described in section 408 of the Toxic Substances Control Act (15 U.S.C. 2688).
 (2)Submission datesEach Secretary concerned shall submit the certification under paragraph (1) not later than July 31 of each year beginning in 2019.
 (3)ContentsEach certification under paragraph (1) shall state, with regards to the preceding calendar year— (A)the total number of housing units under the jurisdiction of the Secretary concerned that were inspected for lead-based paint in accordance with the requirements described in paragraph (1);
 (B)the total number of housing units that were found to contain lead-based paint in the course of the inspections described in subparagraph (A);
 (C)any abatement efforts conducted regarding housing units described in subparagraph (B); and (D)the total number of housing units under the jurisdiction of the Secretary concerned that were not inspected for lead-based paint.
 (b)AccountabilityNot later than August 31 of each year beginning in 2019, the Secretary of Defense shall publish (including on a website of the Department of Defense) and submit to the Armed Services Committee and Appropriations Committee of the House of Representatives and the Armed Services Committee and Appropriations Committee of the Senate a report that discloses—
 (1)each military department that has failed to submit a required certification under subsection (a); and
 (2)a detailed summary of the data, broken down by military department, contained in the certifications under subsection (a).
 (c)Noncompliance penaltiesFor each of fiscal years 2019 through 2022, each political appointee of a military department that has failed to certify compliance under subsection (a) may not receive bonus pay, excluding overtime pay, until the Secretary concerned certifies such compliance.
 (d)DefinitionsIn this section, the terms Secretary concerned and military department have the meanings given those terms in section 101 of title 10, United States Code. 